Citation Nr: 0928408	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945, and from June 1946 to November 1958.  The 
Veteran's combat service is recognized by VA in the grant of 
service connection for PTSD. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

During the pendency of the appeal, a January 2007 Decision 
Review Officer (DRO) decision granted a higher rating of 30 
percent effective May 4, 2005, the date of receipt of the 
Veteran's claim for service connection for PTSD.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service connected).  
Inasmuch as an initial rating higher than 30 percent for the 
service-connected PTSD is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009 in Montgomery, Alabama.  A transcript of 
that hearing is of record.

In an April 2008 letter, the Veteran's private physician 
wrote that the Veteran could not work as a result of his 
disabilities.  Therefore, the Board refers the issue of 
entitlement of a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU or IU) to the RO for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  For the entire initial rating period, the service-
connected PTSD is shown to be productive of occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships.  

3.  For the entire initial rating period, the service-
connected PTSD is not shown to be productive of occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but not more, for the service-connected PTSD are met 
for the entire initial rating period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  The current appeal arose upon the grant of 
service connection in December 2005.  This appeal arises from 
the Veteran's disagreement with the initial evaluation 
following the grant of service connection for PTSD.  A March 
2006 letter advised the Veteran regarding how VA determines 
disability ratings and effective dates.  Moreover, Courts 
have held that, once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required. 

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that in this case all 
necessary development has been accomplished; therefore, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The evidence includes the Veteran's statements, histories, 
and personal hearing testimony, VA examination reports, VA 
treatment records, and private evaluation reports and 
letters.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  PTSD Initial Rating Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 
38 C.F.R. §§ 4.3, 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered the entire period of claim to see if the 
evidence warrants the assignment of different ratings for 
different periods of time during these claims a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  Under the 
General Rating Formula that became effective on November 7, 
1996, psychiatric disorders other than eating disorders, to 
include PTSD, are rated as follows:  

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case are not dispositive of the 
evaluation issue; rather, the assigned score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 51 and 60 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 61 
and 70 reflect some mild symptoms (e.g. depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  

In this case, the December 2005 RO rating decision on appeal 
granted service connection for PTSD and assigned an initial 
10 percent disability rating for PTSD.  During the pendency 
of the appeal of the initial rating assigned, a January 2007 
DRO decision granted a higher initial rating of 30 percent 
effective May 4, 2005, the date of receipt of the Veteran's 
claim for service connection for PTSD.  

After carefully reviewing the evidentiary record in its 
entirety, the Board finds that the service-connected PTSD is 
shown to have been productive of a disability picture that 
more closely approximate the criteria for an initial 
disability rating of 50 percent for the entire period of 
initial rating appeal.  The manifestations during this 
initial rating more nearly approximate a level of 
occupational and social impairment manifested by reduced 
reliability and productivity and some difficulty in 
establishing and maintaining effective social relationships.  
The Veteran's PTSD symptoms included those of flattened 
affect, disturbances of motivation and mood, difficulty in 
social relationships, and impaired judgment.  

The evidence includes an October 2005 VA examination report 
that reflects the Veteran's reports of difficulty sleeping 
and once a month having a bad dream, difficulty with impulse 
control, irritability, flashbacks, feelings of worthlessness 
and helplessness, hypervigilance, and avoidance of thoughts 
and feelings.  Examination showed moderate eye contact, 
affect was generally solemn with appropriate smiling, and 
depression.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 63.

The Veteran had a private Behavioral Health Evaluation that 
was from February 2007 to May 2008.  He reported nightmares 
and intrusive thinking.  He was oriented to time, place, 
persons, and situations.  However, his affect was 
constricted, he was overly alert, rather restless, and had 
concentration and memory difficulties.  He believed someone 
was trying to influence his mind.  He withdrew from people, 
was socially isolated, apathetic, and was unable to confide 
in people.  On examination he had severe emotional distress, 
which included dysphoria, brooding, negativism, andedonia.  
In addition, he was depressed, irritable, grouchy, stubborn, 
guilty, impatient, easily frightened, and fearful.  He was 
assigned a GAF of 45.  

At the December 2008 VA examination, the Veteran reported 
nightmares, flashbacks, depression, poor concentration, 
irritability, short temper now and then, trouble falling 
asleep, and that he isolated himself and avoided crowds.  On 
examination, the Veteran was hyperalert, had increased 
startle response, and a nervous mood.  The VA examiner 
assigned a GAF of 60. 

The Veteran testified at the June 2009 personal hearing that 
he did get out and about almost every day, and had been 
active, though he sometimes isolated himself a couple of days 
a week, although he testified that he had friends and 
relatives; that he did not lose his temper or have mood 
swings or panic attacks; he did not have flashbacks or any 
real problems with nightmares; he got along with people; he 
occasionally had depression; he had an exaggerated startle 
response and felt shaky after loud noises; and he only sought 
counseling when he felt he needed it.

The Board further finds that, for the entire initial rating 
period, the service-connected PTSD is not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas as required for a higher 
disability rating of 70 percent.  The evidence does not show 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130. 

While the range of GAF scores assigned has been from 45 to 
63, most of the GAF scores have ranged from 60 to 63, 
including for the period before and after the private 
evaluation assignment of a GAF of 45.  With regard to the 
weight to assign various GAF scores that have been assigned, 
the GAF scores must be interpreted "in the light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  38 
C.F.R. section 4.2.  Reconciling such overall assessments 
into a consistent picture, the overall level of impairment is 
better than that represented by the single GAF score of 45 
because they more accurately reflect the reported 
symptomatology and clinical findings, and are assessed by 
psychiatrists, whereas the private GAF of 45 was rendered by 
a private psychologist.  

In addition, the Board finds that the Veteran's actual 
psychiatric symptomatology manifested by his PTSD is 
encompassed by the 50 percent disability rating criteria.  
The Board finds that the specific symptomatology reflected by 
the Veteran's own report of symptoms, including in sworn 
testimony, histories, and written statements, and by the 
clinical findings, outweigh the general characterization of 
disability as reflected by the assignment of GAF scores.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 


229 (1993).  The evidence does not show, and the Veteran has 
not alleged, that the criteria for extraschedular rating 
apply to the service-connected PTSD.  Given these facts, the 
Board finds that the service-connected PTSD warrants the 
assignment of a 50 percent rating, but not higher, for the 
entire initial rating period on appeal.  


ORDER

An initial disability rating of 50 percent for the service-
connected PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


